Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWANCE
Claims 1-8 and 10-20, filed June 07, 2021, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the claimed invention individually or in combination the limitation of “identifying, from the group of items of digital content, an original item of digital content and one or more subsequent items of digital content based on timestamps associated with the items of digital content included in the group; labelling all items in the group of items of digital content having timestamps later than a timestamp of the original item as subsequent items; calculating a strength value score for the original item of digital content, wherein the strength value score is equal to a number of the one or more subsequent items of digital content included in the group; and generating an enhanced user interface on a client device, the generating of the user interface including causing a display of the title of the original item of digital content and the strength value score associated with the original item of digital content in the user interface of the client device,” as set forth in claims 1, 17, and 20.
The closest prior art, Li et al. in view of Adrhanari et al. however, does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.  Newly, cited Ray et al. discloses a method for measuring and predicting content dissemination in social network, and Silverman et al. discloses identifying trending content on a social network platform.  However, the prior art does not teach or suggest the limitations cited above as being free of any prior art when read in the claims as a whole.

CONCLUSION

Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152